Citation Nr: 1625557	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-35 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD.

3.  Entitlement to service connection for hypertension, to include as secondary to a psychiatric disorder.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to service connection for a right knee disorder.

8.  Entitlement to service connection for a left knee disorder.
9.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to April 1965.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A hearing was held before the undersigned Veterans Law Judge at the RO in April 2013.  A transcript of the hearing is of record.

In a June 2013 decision, the Board denied the appeal as to the claims for service connection for a heart disorder and higher initial evaluations for service-connected bilateral hearing loss and tinnitus and remanded the above claims for further development.  The psychiatric disorder claim has since been bifurcated for clarity; however, there is no prejudice because the Agency of Original Jurisdiction (AOJ) considered the expanded claim in its readjudication of the issue in the August 2013 supplemental statement of the case (SSOC).  The requested development was completed as to the PTSD claim decided herein, and the case has since been returned to the Board for appellate review.

This appeal was processed via a paper claims file and Virtual VA and Veterans Benefits Management System (VBMS) claims files.  The VBMS file contains a September 2015 written appellate brief.  The Virtual VA file contains documents that are either duplicative of the evidence in the paper file or not relevant to the issues on appeal, with the exception of additional VA treatment records already considered by the AOJ and the Board hearing transcript.

The claims for service connection other than service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence shows that the Veteran does not meet the diagnostic criteria for PTSD.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  These notice requirements apply to all five elements of a claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with a notification letter in September 2008, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim, including the requirement of a current disability, and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment and personnel records as well as all identified and available post-service medical records are in the claims file.  The RO attempted to obtain the Veteran's Social Security Administration (SSA) records; however, SSA informed the RO that these records had been destroyed.  The Veteran submitted a current benefits payment letter, but no additional SSA documents in response to the RO's December 2008 request for copies of any SSA-related documents.  The Veteran has not otherwise identified any available, outstanding records that are relevant to the claim decided herein.  See also August 2013 30-day SSOC waiver.  The record also includes written statements provided by the Veteran and his representative, as well as a transcript of the Board hearing.

The Veteran was afforded a VA examination in July 2013 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report is adequate to decide the issue of service connection for PTSD because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  The opinion also sufficiently addresses the central medical issues in this case to allow the Board to make a fully informed determination and is supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in April 2013.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In addition, the AOJ has completed the development directed in the prior remand for the issue decided herein.  In this regard, the AOJ obtained updated VA treatment records and provided the Veteran a VA examination.  On review of the remand directives and responsive actions, the Board finds that there was substantial compliance with the June 2013 remand directives.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), or, for claims received by or pending before the AOJ on or after August 4, 2014, the DSM-5 (Fifth Edition).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  Because this case was certified to the Board prior to that time, the regulation changes regarding the release of the DSM-5 do not affect the outcome of the PTSD claim in this case, and further discussion of applicability of the revised regulations is not necessary.

Effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843, 39852 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (now codified at 38 C.F.R. § 3.304(f)(3)).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for PTSD.

The Veteran has contended that he developed a psychiatric disorder due to his experiences when he was stationed in Korea.  See, e.g., April 2013 Bd. Hrg. Tr. at 21-22. 

The post-service evidence shows that the Veteran reported that he did not ever seek out mental health services or engage in counseling and was not interested in such services at the time of the July 2013 VA examination.  He was admitted to the VA hospital on two occasions in November 2009 and December 2009 after his family brought him to the emergency room for behavior changes.  See, e.g., VA treatment records from November 19, 2009 (history and physical examination); December 8, 2009 (mental health clinic triage interview); December 27, 2009 (history and physical examination).  An addendum to the November 2009 treatment record from a staff psychiatrist shows that the Veteran's reported history did appear to be consistent with possible PTSD, but that he would be evaluated further as his mental status improved.  A December 30, 2009, VA treatment record shows that a psychologist reviewed the Veteran's admission notes for treatment planning and noted that there was no history of PTSD, so he did not require placement on the PTSD track.

In addition, the Veteran has been given various psychiatric diagnoses other than PTSD.  See, e.g., VA treatment records from December 8, 2009 (psychiatry note with assessment of major depression, recurrent, drug-induced mood disorder); January 7, 2010 (psychiatry note with assessment of mood + psychotic disorder not otherwise specified (NOS) (rule out (r/o) bipolar disorder type I, r/o delirium, r/o mood disorder due to general medical condition (GMC), alcohol abuse vs. dependence in early full remission); June 2010 and August 2011 (post-hospitalization diagnoses).

The Veteran was afforded a VA examination in July 2013 and was accompanied by his spouse.  The examiner determined that the Veteran did not have a PTSD diagnosis that conformed to the DSM-IV criteria.  In so finding, the examiner considered the Veteran's reported stressors, but determined that he did not meet the full required criteria for a diagnosis.  The examiner indicated that the Veteran had some problems that brought him to the attention of mental health providers in November 2009 and December 2009, when he presented to the emergency room appearing confused, irritable, and reporting hallucinations.  The examiner noted that the Veteran was then diagnosed with substance-induced delirium, as he later acknowledged using alcohol excessively, alongside a cough medicine with codeine and Tylenol PM.  The examiner also noted that documentation indicated that the Veteran had previously reported having nightmares of his experiences in Korea and "flashbacks," which the examiner determined were more attributable to the substance-induced delirium diagnosis than PTSD.

In this case, the medical evidence does not show that the Veteran has actually been diagnosed with PTSD.  The VA examiner determined that the Veteran's symptoms did not meet all of the DSM-IV criteria for a current PTSD diagnosis, as required under the regulations.
The Board has considered the statements of the Veteran and his representative that he currently has PTSD.  However, the question of whether the Veteran's mental health symptoms support a PTSD diagnosis is related to an internal medical process which extends beyond an immediately cause-and-effect relationship that is of the type that is beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (noting that a lay witness is capable of diagnosing a dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (stating that lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Moreover, although the Veteran is competent to describe his psychiatric symptoms, by regulation, PTSD is a condition that can only be diagnosed by a medical professional, according to 38 C.F.R. § 3.304.

Nevertheless, even assuming that the Veteran and his representative are competent to opine on this medical matter, the Board finds that the VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by a rationale based on such knowledge.  The examiner also reviewed the claims file and considered the Veteran's reported history and lay statements.  In fact, the lay evidence appears to be consistent with the VA examiner's findings as to the Veteran's symptoms.  For example, an August 2010 psychiatry note shows that the Veteran reported that, because his hospital admission was likely due to a medication reaction, he would be happy with just returning to his primary care provider and contacting the mental health division on an as-needed basis if he needed anything from a psychiatric perspective.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Based on the foregoing, the Board finds that the most probative evidence shows that the Veteran does not have a current diagnosis of PTSD.  Thus, the claim does not satisfy this element necessary for service connection, and no discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection).  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claims.  Specifically, it appears that there may be outstanding treatment records, as detailed in the directives below.  See August 2008 claim.

Regarding the claim for a psychiatric disorder other than PSTD, the July 2013 VA examiner determined that the Veteran had been diagnosed with substance-induced delirium during his VA hospitalizations in 2009 that was unconnected to his military service.  In so finding, the examiner noted that the Veteran had acknowledged using alcohol excessively, alongside a cough medicine with codeine and Tylenol PM.  Although the VA examiner addressed questions related to that current psychiatric disorder, the opinion does not contain a complete rationale for the determination that the diagnosed disorder is not related to the Veteran's service.  

In addition, it is unclear whether the Veteran has any psychiatric disorder diagnoses that are separate from his alcohol-related disorders.  See, e.g., VA treatment records from November 19, 2009 (history and physical examination, Veteran reporting depression for months); December 8, 2009 (psychiatry note with assessment of major depression, recurrent, and drug-induced mood disorder); and June 2010 (alcohol (ETOH) dependence in early full remission (EFR), cognitive disorder NOS per records, mood disorder NOS, also noting that mania screen was questionable and that Veteran endorsed a periodic history of depression).

Regarding the shoulder, low back, and knee claims, the other July 2013 VA examiner determined that it was less likely than not that the diagnosed disorders (bilateral shoulder degenerative joint disease and lumbosacral spine and bilateral knee strain) were incurred in or caused by the Veteran's military service because there was no evidence of the Veteran developing complaints related to those disorders in service or within one year of discharge from service.  Although the VA examiner addressed questions related to the current shoulder, low back, and knee disorders and appears to attribute them to post-service circumstances, it is unclear if she considered the complete history of the development of the disorders, to include his reports as to progressive symptoms since service.  In addition, it is unclear if the notation of bicipital tenosynovitis in the VA treatment records problem list is part of the bilateral shoulder degenerative joint disease diagnosis from the examination report or a separately diagnosable disorder.

Regarding the headache claim, the February 2012 VA examiner determined that it was less likely than not that the Veteran's current headaches were incurred in or caused by the claimed in-service injury, event, or illness; however, the examiner did not consider the Veteran's reported history of falling into the drainage ditch during service.  The July 2013 VA examiner determined that it was less likely than not that the Veteran had headaches that were incurred in or caused by his military service because the Veteran no longer suffered from headaches.  The Veteran's wife recalled that his last headache was at least three to five years ago at least.  This opinion is inadequate because the Veteran does have a diagnosis of headaches during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that a requirement of current disability is satisfied when claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim).  In addition, the Veteran's representative has contended that his service-connected tinnitus aggravates his headaches, and an opinion addressing this causal theory is necessary.  See Bd. Hrg. Tr. at 28-29.

Based on the foregoing, additional VA medical opinions are needed for further clarification for these claims.

Finally, the hypertension claim remains inextricably intertwined with the remaining psychiatric disorder claim, and a remand is therefore required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding VA treatment records.  The request for VA treatment records should include a search for any records from the Oklahoma City VA Medical Center dated from 2005 to April 2008, as well as the x-ray reports for the shoulders, low back, and knees, which appear to be from the day of the July 2013 VA examination.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the appropriate July 2013 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current psychiatric disorder other than PTSD that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements, as well as the July 2013 VA examination report.

The Veteran has contended that he developed a psychiatric disorder due to his experiences when he was stationed in Korea.  See, e.g., April 2013 Bd. Hrg. Tr. at 21-22.

The Veteran's service treatment records show that he was assessed as having a passive aggressive reaction and an immaturity reaction in December 1961.  His service personnel records show he served in Korea from June 1963 to August 1964.  The post-service evidence indicates that the Veteran had some problems that brought him to the attention of VA mental health providers in November 2009 and December 2009 and was subsequently diagnosed with substance-induced delirium.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders other than PTSD present during the appeal period (beginning around August 2008).

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any circumstances therein. 

In providing this additional opinion, the examiner should address whether the Veteran has any psychiatric disorder diagnoses that are separate from his alcohol-related disorders.  See, e.g., VA treatment records from November 19, 2009 (history and physical examination, Veteran reporting depression for months); December 8, 2009 (psychiatry note with assessment of major depression, recurrent, and drug-induced mood disorder); and June 2010 (ETOH dependence in EFR, cognitive disorder NOS per records, mood disorder NOS, also noting that mania screen was questionable and that Veteran endorsed a periodic history of depression).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the appropriate July 2013 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current shoulder, low back, and knee disorder that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements, as well as the July 2013 VA examination report.

The Veteran has contended that his current shoulder, low back, and knee problems are the result of a progressive process following an initial injury during his military service where he fell in a drainage ditch.  See, e.g., April 2013 Bd. Hrg. Tr. at 3-9, 15-17.  He has acknowledged that he had a motorcycle accident shortly after service.  See, e.g., April 2008 VA treatment record (reporting accident approximately 42 years ago); see also October 2008 SSA printout (showing disability onset date in December 1965); July 2013 VA examination report (reporting being run over by a truck in 1965 which caused a muscle injury at that time).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current shoulder, low back, and knee disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including the reported injury therein.

In providing this additional opinion, the examiner should address whether the notation of bicipital tenosynovitis in the VA treatment records problem list is part of the bilateral shoulder degenerative joint disease diagnosis from the examination report or a separately diagnosable disorder.  If it is a separately diagnosable disorder, an etiology opinion should be provided, as stated above.

The examiner should also discuss medically known or theoretical causes of any current shoulder, low back, and knee disorder and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the appropriate July 2013 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's headaches.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements, as well as the February 2012 and July 2013 VA examination reports.

The Veteran and his representative have contended that his headaches began following an injury during his military service where he fell in a drainage ditch.  The Veteran's representative has also indicated that his service-connected tinnitus aggravates his headaches.  See Bd. Hrg. Tr. at 4, 28-29.

The Veteran's service treatment records show that he reported having severe headaches beginning two days earlier and was diagnosed with idiopathic headaches in October 1964.

The post-service evidence shows that the Veteran has reported having headaches during the appeal period.  See, e.g., March 2011 VA treatment record (wife reported headaches lasting three weeks after returning home from a trip in December); March 2012 VA audiological examination report (history reported by Veteran); July 2012 VA neurology evaluation (assessment indicating that a stroke could not be ruled out, differential also including migraine) and addendum note (Veteran reported left frontal headaches in past 6 months, concern for critical stenosis of the left carotid to explain headaches).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the requirement of current disability is satisfied when claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches manifested in or is otherwise related to the Veteran's military service, including the reported injury therein.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the headaches were caused by or permanently aggravated by the Veteran's service-connected tinnitus.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include providing a VA examination and/or obtaining a VA medical opinion if needed for the hypertension claim.

6.  After completing the above actions, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


